tfufc£$ LLiSi
                                        OFFICIAL BUSINESS       .^P\
                                        STATE OF TEXAS
                                                                          =3* PITNEY BOWES
                                        PENALTY FOR
          'uiUI:R                                              02s1M .   '. $ 0Q.406
P.O:BOX 12308,' CAPITOL STATION         PRIVATE USE            0004279596     JAN 29 2015
    AUSTIN, TEXAS 78711                                        MAILED FROM ZIP CODE 78 701
                                  RE: WRs80,826s02
                                  QUIRINO MACHIN SANCHEZ
                                  MOORE (MTC) s TDC #1665404